tcmemo_2010_254 united_states tax_court thomas m and donna gentile petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency and an accuracy-related_penalty pursuant to sec_6662 i r c for the tax_year the issues for decision are whether a lump-sum settlement payment ps received in is excludable from their gross_income pursuant to sec_105 i r c and whether ps are liable for the accuracy-related_penalty pursuant to sec_6662 i r c held ps’ lump-sum settlement payment constitutes taxable_income under sec_105 i r c for the tax_year held ps are not liable for a penalty under sec_6662 i r c james g lebloch for petitioners guy h glaser for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged income_tax deficiency that respondent determined for petitioners’ tax_year the issues for decision are whether a disability lump-sum settlement payment is excludable from petitioners’ gross_income pursuant to sec_105 for the tax_year and whether petitioners are liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california petitioner donna j gentile mrs gentile was employed by the orange county register a subsidiary of freedom newspapers inc oc register from approximately to starting date the oc register contracted for a group long-term disability insurance_policy through a company known as unum life_insurance co of america unum under the unum disability policy unum agreed to pay a monthly benefit 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure based on the insured employee’s salary provided it received proof that the insured employee was disabled as relevant in this case under the unum disability policy the terms disability and disabled meant that because of injury or sickness the insured cannot perform each of the material duties of his regular occupation and after benefits have been paid for months the insured cannot perform each of the material duties of any gainful occupation for which he is reasonably fitted by training education or experience if an insured employee provided proof of continued disability and regular attendance of a physician unum agreed to pay a monthly benefit until a determinable date and during the period of disability the monthly benefit was percent of the insured employee’s basic monthly earnings less any other income benefits received by the insured employee other income benefits received included benefits such as worker’s compensation the maximum monthly benefit was dollar_figure and the minimum monthly benefit was the greater of dollar_figure per month or percent of the monthly benefit before deductions for other income benefits the maximum benefit period was determined by the insured employee’s age at disability as follows age at disability less than age maximum benefit period to age but not less than months and over month sec_48 month sec_42 month sec_36 month sec_30 month sec_24 month sec_21 months month sec_15 month sec_12 months the oc register paid the entire premium under the unum disability policy mrs gentile was not required to pay any portion of the premium or to include and did not include any portion of the premium payment in her gross_income on or about date mrs gentile hurt her back while lifting bundles of newspaper at work and never again worked for the oc register in date mrs gentile submitted a claim to unum seeking long-term disability payments under the disability plan of approximately dollar_figure per month unum denied the claim on the basis that it had not been furnished timely notice and proof of the claim mrs gentile appealed the denial of her claim but unum denied her appeal on date mrs gentile filed an action against unum in federal district_court under the provisions of the employee_retirement_income_security_act_of_1974 in addition to seeking declaratory relief mrs gentile sought damages against unum for breach of contract and reasonable attorney’s fees and other costs the district_court dismissed mrs gentile’s case on the grounds that her failure to give timely notice and proof of her claim barred her from recovery however in the district court’s ruling was reversed on appeal and the matter was remanded for further proceedings after protracted negotiations in date in exchange for a lump-sum payment of dollar_figure mrs gentile executed a receipt and general release discharging unum and the other defendants in the action from all her disability claims unum sent petitioners a form 1099-misc miscellaneous income for the tax_year to an address where petitioners no longer lived petitioners did not receive the form 1099-misc petitioners engaged a tax_return_preparer lee a rincon to help them file their form_1040 u s individual_income_tax_return for the tax_year during the preparation of their form_1040 a question was raised regarding the taxability of the lump-sum settlement payment to determine the appropriate tax treatment of the settlement proceeds petitioner thomas gentile mr gentile contacted the internal_revenue_service irs and the oc register mr gentile did not disclose to this court the employee identification_number of the person he spoke with at the irs but indicated that he had notes of the conversation and believes her name was ms dawkins mr gentile spoke with ronda haynes at the oc register on the basis of information he received from the irs and the oc register mr gentile determined that the proceeds of the lump-sum settlement payment were not taxable hence petitioners did not include any of the lump-sum settlement payment on their form_1040 for the tax_year on date respondent sent a notice cp2501 to petitioners inquiring why they had failed to report the unum lump-sum settlement payment on their form_1040 for the tax_year on or about date petitioners responded in writing to the notice cp2501 petitioners indicated that the money stated on the form was from a lawsuit we did not receive the full amount called the irs office to see if it was taxable the rep said no that’s why i did not include it with my return on date respondent sent petitioners a notice cp2000 requesting further information concerning the lawsuit and the nature of the payment received petitioners did not reply to the notice cp2000 by the date deadline respondent issued a notice_of_deficiency on date determining that petitioners were liable for a deficiency of dollar_figure in income_tax for the tax_year plus interest and a dollar_figure accuracy-related_penalty under sec_6662 for failing to report the lump-sum settlement payment on their tax_return in response to the notice_of_deficiency petitioners filed a timely petition with this court opinion i lump-sum settlement payment in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 under certain circumstances sec_7491 shifts the burden_of_proof to the commissioner with respect to a factual issue relevant to a taxpayer’s liability the burden shifts to the commissioner if the taxpayer introduces credible_evidence with respect to the issue complies with substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and the burden is on the taxpayer to show that he satisfied the prerequisites of sec_7491 polone v commissioner tcmemo_2003_339 affd 505_f3d_966 9th cir h conf rept pincite 1998_3_cb_747 in their pretrial memorandum petitioners allege that sec_7491 is applicable to this case because they have maintained all required records and fully cooperated with all reasonable requests made by the secretary for witnesses information documents meetings and interviews respondent contends that petitioners have not satisfied the prerequisites of sec_7491 because they did not maintain required tax records and did not fully cooperate with respondent’s reasonable requests for information and documents concerning the unum payment on the instant record we agree with respondent before issuing the notice_of_deficiency respondent sent two requests to petitioners for information regarding the lump-sum settlement payment however the only information petitioners provided regarding the lump-sum payment was the note they submitted in response to respondent’s request for information dated date in which they stated the lump-sum payment was from a lawsuit additionally after the notice_of_deficiency was issued respondent sent at least three letters and placed telephone calls requesting that petitioners submit all documentation regarding the lawsuit and the settlement in response to respondent’s first request the only information petitioners submitted was mrs gentile’s request for a jury trial however on date petitioners submitted the complaint mrs gentile filed in district_court although they did not include the settlement agreement accordingly we conclude that petitioners did not sufficiently comply with all of respondent’s reasonable requests for information and or did not maintain the requested records therefore petitioners bear the burden of proving that respondent’s determination is wrong see sec_7491 rule a however in this case our resolution of whether petitioners are liable for the deficiency and the accuracy-related_penalty does not depend on who has the burden_of_proof sec_61 defines gross_income as all income from whatever source derived unless otherwise provided sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent that such amounts are attributable to employer contributions that were not includable in the employee’s gross_income or were paid_by the employer sec_105 provides an exception to the general_rule in sec_105 sec_105 payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent as defined in sec_152 determined without regard to subsections b b and d b thereof and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for the sec_105 exception the payments to mrs gentile must satisfy both of these requirements the payments to her fail to satisfy sec_105 therefore the court need not and does not decide whether the payments to mrs gentile satisfy sec_105 sec_105 itself has two requirements the payments to the taxpayer must be computed with reference to the nature of the injury and the payments must be computed without regard to the period the taxpayer is absent from work see 72_tc_715 kees v commissioner tcmemo_1999_41 payments from a disability plan do not qualify for the sec_105 exclusion if the payments are the same regardless of the nature and severity of the particular injuries causing the disabilities hayden v commissioner tcmemo_2003_184 citing hines v commissioner supra affd 127_fedappx_975 9th cir see also 814_f2d_1304 9th cir benefit payments to be excludable from gross_income under sec_105 must be made under a plan that varies benefits according to the type and severity of the injury incurred affg tcmemo_1985_25 there is nothing in the unum disability policy that computes payments with reference to the nature of the injury indeed regardless of the type or severity of the insured’s injury a person receiving benefits for total disability under the plan gets a monthly payment equal to percent of monthly earnings subject_to a specified minimum and maximum amount however petitioners claim that the lump-sum settlement payment mrs gentile received relates to her injury because without her injury there would not have been a settlement they claim that the settlement payment was arrived at by a push and shove between the parties and the carrier taking into account the extent that mrs gentile was disabled at trial petitioners’ lawyer who represented them in their suit against unum mr scott indicated that the amount of the settlement agreement was arithmetically determined and was based on the amount of the monthly benefit payable under the unum policy and the date that mrs gentile’s benefits were terminated he stated that the computation of the settlement agreement would have included other_benefits received such as worker’s compensation and attorney’s fees to the extent they are recoverable additionally mr scott indicated that the amount of the settlement could depend on the future cost of medical services but that the settlement in this case did not include medical benefits payments under the unum disability policy even if in the form of a lump-sum settlement are designed to replace the income an employee lost due to a disability and are computed with regard to the employee’s absence from work accordingly on the basis of the record the court finds that the lump-sum settlement payment to mrs gentile fails the requirements of sec_105 because it was computed arithmetically with reference to mrs gentile’s absence from work and not to the nature or severity of her injury at trial mr gentile stated that petitioners received approximately dollar_figure of the dollar_figure lump-sum settlement payment after they paid attorney’s fees expert witnesses and doctors petitioners had also previously indicated to the irs on date that they did not receive the full amount of the settlement however as of the trial date petitioners had not provided sufficient evidence to substantiate the offset of such deductions against the lump-sum settlement payment although the lump-sum settlement payment is includable in petitioners’ taxable_income petitioners would normally be able in effect to offset against such income any miscellaneous_itemized_deductions for fees paid to attorneys and expert witnesses subject_to the percent of adjusted_gross_income limitation under sec_67 and the alternative_minimum_tax under sec_55 see sec_55 sec_67 and sec_68 see also 543_us_426 ii accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 and b of dollar_figure on the basis that petitioners’ underpayment was attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 however the accuracy-related_penalty will not be imposed with respect to any portion of the underpayment if it is shown with regard to such portion that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 the determination of whether there was reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id reasonable_cause and good_faith includes an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id in deciding whether the taxpayer acted with reasonable care the court will consider the taxpayer’s mental and physical condition as well as sophistication with respect to tax laws at the time the return was filed kees v commissioner tcmemo_1999_41 ruckman v commissioner tcmemo_1998_83 see also carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir gray v commissioner tcmemo_1982_392 good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may constitute reasonable_cause 115_tc_43 affd 299_f3d_221 3d cir estate of robinson v commissioner tcmemo_2010_168 sec_1_6664-4 income_tax regs see also 469_us_241 much like a taxpayer’s reliance on an attorney or an accountant reliance on an enrolled_agent is a factor we may consider in determining the reasonableness of a taxpayer’s actions 440_f3d_375 6th cir affg tcmemo_2004_279 petitioners never received the form 1099-misc sent by unum because it was sent to an address where they no longer resided hence they were never put on notice by the form 1099-misc that the lump-sum settlement payment was includable in income for the tax_year though they did not receive the form 1099-misc petitioners engaged a tax_return_preparer and took the initiative to inquire whether they had to include the lump-sum settlement payment in income for the tax_year mr gentile gave credible testimony that he contacted both the irs and the oc register to inquire about the taxability of the lump-sum settlement payment and that on the basis of information he received he determined that the payment was not includable in income mr gentile’s testimony is corroborated by petitioners’ response to the notice cp2501 dated approximately date in which they state that they called the irs to see if the lump-sum settlement payment was taxable the rep said no the court also recognizes that both petitioners are unsophisticated in tax matters and further that mrs gentile’s physical and mental condition in light of her use of medications is impaired the facts and circumstances in this case indicate that petitioners exerted reasonable effort to assess their proper tax_liability for and acted in good_faith therefore we believe petitioners’ failure to include the lump-sum settlement payment in income was due to reasonable_cause see sec_6664 thus the underpayment is not subject_to accuracy- related penalties under sec_6662 the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent with regard to the deficiency and for petitioners with regard to the accuracy-related_penalty
